DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose or render obvious the double-sided display panel of claims 1 and 7 or the preparation method of the same as in claim 15.
Yan et al. (US 2013/0193843) discloses a double-sided display panel similar to that presently claimed but does not disclose the details of the storage capacitor or that a thin film transistor of the thin film transistor array simultaneously controls a top light emitting subpixel and a bottom light emitting subpixel as found in claim 1. While Wang (US 2019/0267442) discloses the simultaneous driving of top and bottom light emitting subpixels from a single thin film transistor and Lai et al. (US 2007/0152217) discloses the desirability of a storage capacitor having first and second transparent electrodes, no prior art discloses or suggests the location of the storage capacitor in combination with a single transistor driven top and bottom driven subpixel. Because the simultaneous driving of the top and bottom subpixels changes the presumed location and requirements of the storage capacitor, it would not be obvious to dispose the storage capacitor as claimed from a mere disclosure of such a capacitor in a more conventional OLED display. Similarly while light shielding layers are a well-known element of OLED displays, no prior art discloses forming a light shielding layer as in claim 15 which includes forming the OLEDs in the top and bottom light emitting areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890. The examiner can normally be reached 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P SHOOK/Primary Examiner, Art Unit 2896